DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 Status of Application, Amendments, And/Or Claims
The amendments of claims 1, 2, 9 and 14, and the cancellation of claim 3 have been made of record.
Claims 1, 2 and 4-17 are pending. Claim 15 remains withdrawn for the reasons of record at pg. 2 of the office action 2/3/2021.
Claims 1, 2 , 4-14 and 16-17 are under examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title recites “INSULIN DEGLUDEC FOR IMPROVEMENT OF GLYCAEMIC CONTROL AND REDUCTION OF ACUTE AND LONG-TERM DIABETES COMPLICATIONS”. The elected invention is drawn to “ A method for treating diabetes………”.
Response to Arguments
Claim Rejections - 35 USC § 102-withdrawn

The rejection of claim(s) 1, 4, 8-14 and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Johansen et al. (US Pub. No. 2016/0058840, 371 of WO 2014/177623) is withdrawn in view of applicant’s amendments to claim 1 to incorporate the limitation of claim 3.
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-14 remain rejected and claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al. (US Pub. No. 2016/0058840, 371 of WO 2014/177623) in view of Stratton et al. (IDS, BMJ, vol. 321, 405-412, 2000) .
It is noted to applicants that the term “wherein the subject is unable to self-treat the condition” is not clear which condition is being referenced here (is hypoglycemia or microalbuminuria, proteinurea or other).
The instantly claimed invention is broadly drawn to a method of treating diabetes comprising insulin degludec in a therapeutically effective amount to a subject in need thereof, wherein the subject has a cardiovascular disease or is at a risk of hypoglycemia, reduces the risk for hypoglycemia wherein the subject is unable to self-monitor (the condition?, the examiner interprets this as hypoglycemia) and wherein said basal insulin (degludec?) gives improved glycemic control by reducing SMPG, wherein said diabetes is type 2 diabetes (claim 4),  wherein the variability of SMPG is the within day variability or the between day variability (5-6), wherein said subject has a BMI of at least 30 kg/m2 (claim 8), wherein said subject has a HbA1c of at least 7%, or at least 8% (claim 9), wherein said subject receives one or more injectable antidiabetic agents (11), wherein said subject already receives treatment with one or more injectable antidiabetic agents (claim 12),  wherein insulin degludec is administered from 1-100U per day(claim 13), wherein said subject receives treatment with a GLP-1 agonist (liraglutide) (claim 14) wherein said insulin degludec is administered in an amount of 20-100 IU (claim 16) and wherein said GLP-1 agonist is liraglutide (claim 17).
Johansen et al. teach a method of treating insulin related disease using a long-acting or ultra-long acting insulin, the method comprises determining blood glucose to determine a subject in need of treatment and to determine the insulin dose and administering a long-acting or ultra-long acting basal insulin (abstract). They teach a number of self-measuring blood glucose testing methods known the art [0026]. They teach that it is well known in the art that the risk of microvascular and macrovascular complications is related to glycemia, as measured by HbA1c (glycosylated hemoglobin) –the levels of which reflect the glycemia levels of the subject over the previous 2-3 months [0029]. They teach treating diabetes by administering a long-acting insulin is 
Stratton et al teach that reduction in glycosylated hemoglobin (HbA1c) in diabetic subjects improves a number of macrovascular and microvascular risks in said diabetic subjects (Fig. 2 and Table 2). They teach that the effect of hyperglycemia may itself account for at least part of the excess cardiovascular risk observed in diabetic patients beyond that explained by conventional risk factors of dyslipidemia and hypertension.  They teach that reduction in HbA1c is correlated with reduction in cardiac arrest and deaths in diabetic subjects (Table 2). Therefore, it would have been obvious to one skill in the art to administer insulin degludec for reducing HbA1c that results in reduction in cardiac deaths and mortality. 
Einhorn et al. teach that lowering HbA1c (below <7%) experience lower rate of hypoglycemia with insulin degludec than with insulin glargine (see the title). They teach 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat a subject having type 2 diabetes by administering insulin degludec as taught by Johansen et al and it would have been obvious to one skill in the art to administer degludec to a type 2 diabetic patient to reduce the risk of cardiovascular such as heart failure, or risk associated with vascular diseases such as hypertension as taught by Stratton et al or reducing severe hypoglycemia  as taught by Einhorn et al. Additionally, one would have been motivated to do so because Stratton et al teach that reducing cardiovascular disease and risk factors are lower with lower HbA1c and as the level of HbA1c goes higher than 7%, 8%, 9%, the risk of cardiovascular disease goes higher in diabetic subjects (Table 2), and Einhorn et al teach that treating a type 2 diabetic subject has lower rate of hypoglycemic events as compared other basal long-acting insulin glargine. Further, one would have a reasonable expectation of success in reducing the risk associated with vascular diseases or risk of vascular diseases in a diabetic subject treated with insulin degludec because (a) Stratton et al teach that the administration of degludec in type 2 diabetic subject is associated with a reduction in the level of risk associated with vascular diseases HbA1c, and (b) Einhorn teach that degludec treatment in type 2 diabetic subjects is associated with much lower hypoglycemic events as compared to insulin glargine. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Applicants argue that applicants have amended claim 1 to incorporate specific risk factors which is believe to obviate the rejection.
Applicants’ arguments have been fully considered but they are not persuasive because claim 1 is broadly drawn to a method of treating diabetes comprising administering insulin degludec in a therapeutically effective amount to a subject in need thereof , wherein said subject has a cardiovascular disease (or has one or more risk factors of vascular disease). The references teach treating diabetes having .
Claim 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al. (US Pub. No. 2016/0058840, 371 of WO 2014/177623, referred as the ‘840) in view of Johansen 2016/0296602, claims priority of 61/804,363 filed on 3/22/2013, referred as the ‘602) and Kaku and Eid (J. Diab. Investig. 6: 610-619, 2015, pub. Nov. 6).
The teachings of Johansen (the 840) have set forth above. The ‘804 does not explicitly teach treating a diabetic subject with insulin degludec for a period of at least 12 months. Johansen et al (the’602) teach that the use of degludec reduces risk of hypoglycemia in patients suffering from diabetes and requiring high amounts of delivered insulin wherein the amount is greater than>80 U/administration (abstract). The ‘602 teaches lowering HbA1c in diabetic subjects for a period of at least 26 weeks (Fig. 1, [0391]). The ‘602 teach that BMI of the patients are between 30 and 45 kg/m2 [0217-218]. The ‘602 teaches that the insulin degludec is for reducing number of hypoglycemic events including nocturnal hypoglycemic events [0243-246] and that the administration of degludec is to achieve less than 2 episodes in a year [0244] and claim 12. The ‘602 does not explicitly teach administering degludec for at least 1 year.
Kaku and Eid teach at least one year treatment of diabetic subjects using degludec (see title, abstract). They teach that degludec administration to subjects with type 2 diabetes results in lesser hypoglycemic events, particularly in terms of nocturnal 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat a subject having type 2 diabetes to administer insulin degludec as taught by Johansen et al and it would have been obvious to treat the subject over a period of 1 or more years as the ‘602 teaches that at least treating for a period of 26 wks with degludec reduces the risk of hypoglycemic events including nocturnal hypoglycemic as taught by the ‘602. Additionally, one would have been motivated to treat diabetic subjects for a period of 1 or more years because Johansen et al. (the ‘602) teach that treating type 2 diabetic subjects with degludec reduces the level of HbA1c for a period over 26 weeks, and Kaku and Eid suggest degludec has been available Japan since 2013 and that degludec treatment in subjects with type 2 diabetes results in lower number of hypoglycemic events. Further, one would have a reasonable expectation of success in reducing the risk of severe hypoglycemic events in a diabetic subject treated with insulin degludec because Fig. 1 of the ‘602 shows a reduction in HbA1c over a period of 26 weeks and the ‘602 teaches that the treatment of diabetic subject results in lesser number of hypoglycemic events. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Applicants argue that they have amended claim 1 to incorporate specific risk factors.

Double Patenting-maintained
The provisional rejection of claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-6, 8, and 10-14 of copending Application No. 16/463,598 (reference application) is maintained for the reasons of record. 
Applicants argue that the rejection be held abeyance until the instant claims are otherwise in condition of allowance.
The rejection is maintained for the reasons of record at pg. 3 of the office action of 9/14/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said basal insulin" in the line before last. Applicants have amended claim 1 where they have replaced the term “a basal insulin” to “insulin degludec”.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646